Title: To Thomas Jefferson from Ferdinand Grand, [ca. 30 March 1787]
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
[ca. 30 Mch. 1787]

J’ai à répondre aux lettres que vous m’avéz fait l’honneur de m’écrire le 28 du passé et le 15 du courant. J’ai pris notte des dispositions dont vous me chargez par la premiere, en conséquence de laquelle j’ai deja accepté la traitte de £5500. que M. Carmichael a fait sur moi pour compte des Etats unis.
J’ai remboursé Messrs. Finguerlin et Scherer des £1500. que vous en avez recues. Je n’ai pas encore avis du payement de £400 dont vous les avez priés.
Quant à Messrs. Vandenyver freres & Ce. sur la demande que je leur ai faite et de la somme que vous m’aviez chargé de recevoir d’eux et qui est de £17500. à ce qu’ils m’ont dit, ils désirent d’en avoir un ordre de votre part pour me livrer cet argent. Veuillez donc me le transmettre, et j’y joindrai mon reçu de la somme.
Les Séances des Bureaux de la grande assemblée continuent. Ils s’occupent maintenant de la troisieme section qui a pour objet les Domaines et les forests du Roy. La 4e. et derniere concernera l’administration des finances et le crédit. Les Memoires remis de la part du Roy aux Notables seront publiés aujourdhui.
J’espère, Monsieur, que vous êtes toujours également content de votre santé, et que vous le serez des Douches d’Aix, ainsi que du progrès de votre voyage. Si je puis en aucune manière contribuer à son agrément, je vous reitère ma priere de vouloir bien disposer librement de tout ce qui peut dépendre de moi à cet égard.
Je suis avec respect Monsieur Votre très humble et très obéissant-Serviteur,

Grand

